914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clozell JOHNSON-EL, Jr., Plaintiff-Appellant,v.Philip M. NARDI;  Theodore H. Koehler, Defendants-Appellees.
No. 89-2398.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner requests the appointment of counsel in this appeal from the district court's summary judgment dismissing his civil rights claim filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Naming as defendants the prison warden and the business manager at Marquette Branch Prison, Clozell Johnson-El, Jr., alleged a deprivation of property without due process and cruel and unusual punishment.  Specifically, he claimed that in April 1988, he was charged with a major misconduct for setting off the sprinkler in his cell and was found guilty of a minor misconduct for the destruction of property with a value of less than $10.00.  As a result, he was required to repay the value of the sprinkler ($6.50) plus an additional $65.83 for labor.  Johnson-El filed his


3
Accordingly, the request for counsel is denied, and the district court's summary judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.